--------------------------------------------------------------------------------


 

Exhibit 10.61






AMENDED AND RESTATED TRUST DEED

WITH RESPECT TO THE TRUST TO BE KNOWN AS

THE ENSCO MULTINATIONAL SAVINGS PLAN




FEBRUARY 16, 2009


BETWEEN

ENSCO INTERNATIONAL INCORPORATED

(AS PLAN SPONSOR)

AND

CITCO TRUSTEES (CAYMAN) LIMITED

(AS ORIGINAL TRUSTEE)






--------------------------------------------------------------------------------



 



  This Amended and Restated Deed is made the 16th day of February 2009

Between
 

(1)   ENSCO International Incorporated of 500 North Akard Street, Suite 4300,
Dallas, Texas, 75201, United States of America, as Plan Sponsor; and   (2)  
Citco Trustees (Cayman) Limited, a trust company incorporated under the laws of
the Cayman Islands whose registered office is at Windward One, Regatta Office
Park, George Town, Grand Cayman, Cayman Islands, as Original Trustee

  Whereas:
 

(A)   The Original Trustee and the Plan Sponsor wish to establish a contribution
savings plan to benefit certain non-US employees of the Plan Sponsor and its
subsidiary companies, and had accordingly entered into a trust deed dated 31
December 2008 (the "Original Trust").
  (B)   As at the date hereof no Eligible Employee holds a Participant Account,
and accordingly there are no Participants in the Plan as at the time of
signature of this Deed.
  (C)   The Trustee and the Plan Sponsor have now made various amendments to the
Trust (reflected in this Deed) and wish to establish the contribution savings
plan on the terms of this Deed and the Rules.
  (D)   The Trustee has declared that it holds $100 on the trusts of this Plan
and on the additional terms specified in the Rules.
 

  Now this Deed witnesses as follows:
 

  1   Interpretation  

  1.1   In this Deed and in the Schedules unless the context otherwise requires:

    "Administrator" means Global Growth Services Incorporated or such other
person or institution as may be appointed by the Trustee with the consent of the
Plan Sponsor in accordance with the provisions hereof from time to time as
administrator of the Plan;     "Annual Bonus" means the amount received by a
Participant by way of annual bonus at the discretion of his Employer     "Base
Salary" means a Participant's gross salary from his Employer less any bonuses,
and one time receipts;     "Beneficiary" means any individual, trustee, or other
recipient named by a Participant to receive the proceeds of a Participant
Account upon a Participant's death in accordance with the provisions of Rule 6.5
of the Rules (Death Benefits);     "Business Day" means any day other than a
Saturday, Sunday or public holiday on which banks are open for business in each
of the Cayman Islands and the State of Texas, United States, or any other place
as the Trustee may determine;

 



--------------------------------------------------------------------------------



 



    "Cayman Islands" means the British Overseas Territory of the Cayman Islands;
    "Company" means a subsidiary company incorporated with limited liability at
the instigation of the Trustee and designated as a Company by the Trustee under
the provisions of Rule 3.13 of the Rules (Investment of the Trust Fund);    
"Contribution" means any one or more of the Participant's Salary Deferral
Contribution, Participant's Bonus Deferral Contribution, Employer Matching
Contribution or Employer Discretionary Contribution made by a Participant, the
Plan Sponsor or an Employer under this Plan;     "Custodian" means UBS
Financial, Inc. or such other person or institution as may be appointed by the
Trustee with the consent of the Plan Sponsor in accordance with the provisions
hereof from time to time as custodian of the Plan;     "Deed" means this
declaration of trust and includes any supplemental deed;     "Dollars" and "US$"
means the lawful currency of the United States for the time being.     "Duties
and Charges" means, all stamp and other duties, taxes, governmental charges
(including any charges relating to the acquisition, holding or disposal of
foreign currency), brokerage, bank charges, transfer fees, registration fees and
other Duties and Charges whether in connection with the constitution of the
Trust Fund, the increase of the Trust Fund, or the purchase, sale or acquisition
of Investments which may be or become payable in respect of the transaction or
dealing in respect of which such Duties and Charges are or may be payable.    
"Eligible Employee" means an employee of an Employer who has been approved as
eligible to join the Plan by the Plan Sponsor in accordance with Rule 1.1
(Participation and Eligibility) of the Rules by reason of satisfying the
requirements of Rule 1.1 of the Rules;     "Employer" means a subsidiary or
affiliate of the Plan Sponsor admitted or approved to participate in the Plan in
writing by the Plan Sponsor;


2



--------------------------------------------------------------------------------



 



    "Employer
Matching
Contribution" means those Contributions determined to be paid by an Employer, in
its sole discretion, for the benefit of a Participant who elects to make
Participant's Salary Deferral Contribution. The Employer Matching Contribution
is calculated as one hundred percent (100%) of the first five percent (5%) of a
Participant's Salary Deferral Contribution or such other percentage as the Plan
Sponsor may determine from time to time;     "Employer Discretionary
Contribution" means any Contribution made by an Employer other than the Employer
Matching Contribution (together with the Employer Matching Contribution referred
to as "Employer Contributions");     "Enrollment Form" means the form of
application to join the Plan as approved by the Plan Sponsor (as amended from
time to time);     "Expenses" means all remuneration, costs, charges, expenses,
interest and other liabilities which are permitted or required by applicable
accounting standards to be charged to income;     "Forfeiture Account" means a
sub-account of the Plan which is reserved for any sums forfeited by the
Participant under the Rules and held for the Plan Sponsor absolutely, including,
in the discretion of the Plan Sponsor, to fund any Employer Matching
Contribution;     "Gross Negligence" means acts or omissions showing so marked a
departure from the standard of care usually expected of a professional engaged
in providing the service in question as to demonstrate reckless disregard for
the consequences;     "Investment" means any share, stock, partnership interest,
bond, debenture, debenture stock, warrant, convertible bond, loan stock, unit or
sub-unit of a unit trust, share or stock option or futures contract, currency or
interest rate swap, repurchase agreement, certificate of deposit, bill, note or
security of any kind whatsoever issued by, or any loan (or participation
therein) made to any person, body (whether or not incorporated), fund, trust,
government or agency of any country, state or territory in the world, any
participation in a mutual fund or similar scheme and whether fully paid, partly
paid or nil paid or such other investment or derivative thereof as the Trustee
may from time to time designate in writing;     "Market Value" means the net
value of all assets in a Participant Account in accordance with Rule 4 (Market
Value) of the Rules;


3



--------------------------------------------------------------------------------



 



    "Original Trustee" means Citco Trustees (Cayman) Limited aforesaid;    
"Participant" means an Eligible Employee of an Employer or the Plan Sponsor who
elects to become a Participant in the Plan pursuant to Rule 1 of the Rules
(Participation and Eligibility) and who holds a Participant Account;    
"Participant Account" means the sub account in the name of a Participant
comprising the accumulated balance of Contributions made by or on behalf of a
Participant, and all investment gains, and interest and dividends thereon, less
any applicable Duties and Charges, Expenses, Investment losses and withdrawals;
    "Participant's
Bonus Deferral Contribution" means the amount a Participant has elected (if any)
to contribute to the Plan in whole percentages between 1% and 50% of his Annual
Bonus (together with the Participant's Salary Deferral Contribution referred to
as "Participant Contributions");     "Participant's
Salary Deferral Contribution" means the amount a Participant has elected (if
any) to contribute to the Plan in whole percentages between 1% and 50% of his
Base Salary;     "Plan" means the trusts constituted by or pursuant to this Deed
and the Rules;     "Plan Sponsor" means ENSCO International Incorporated
aforesaid;     "Residency Declaration Form" means the form annexed hereto in
Schedule B as amended from time to time by the Plan Sponsor;     "Rules" means
the Rules annexed hereto in Schedule A and includes any supplements or
amendments of them;     "Service Time" means the length of time in which a
Participant has been employed by the Plan Sponsor or an affiliated company;    
"Termination Date" means the date on which a Participant ceases to be employed
by the Plan Sponsor or any affiliated companies;     "Trustee" means the
Original Trustee or such other person or institution as may be appointed as
trustee in accordance with the provisions of Clause 21 of this Deed for the time
being of this Plan;     "Trust Fund" means an initial sum of US$100 held by the
Trustee upon the trusts hereof together with all the cash and other property and
assets for the time being held or deemed to be held by or on behalf of the
Trustee upon the trusts of this Plan as in this Deed set forth;


4



--------------------------------------------------------------------------------



 



    "Trust Period" means for the period beginning on the date of establishment
of the Plan and ending on the date of termination of the Plan;     "United
States"
and "U.S." means the United States of America, each state thereof, the District
of Columbia and each territory and possession of the United States of America.

  1.2   In this Deed:   

  (a) any reference to a Recital, Clause or Schedule is to the relevant recital,
Clause or Schedule of or to this Deed and any reference to a sub-Clause or
paragraph is to the relevant sub-Clause or paragraph of the Clause or Schedule
in which it appears;     (b) the Clause headings are included for convenience
only and shall not affect the interpretation of this Deed;     (c) the singular
includes the plural and vice versa;     (d) any gender includes the other
genders and the neuter;     (e) any phrase introduced by the terms "including",
"include", "in particular" or any similar expression shall be construed as
illustrative and shall not limit the general sense of the words preceding those
terms;     (f) references to any document or agreement or any law, statutory
enactment, instrument, regulation or statutory instrument are to be construed as
references to such law, statutory enactment, instrument, regulation or statutory
instrument as in force for the time being and as amended, varied, supplemented,
substituted or novated from time to time; and     (g) section 8 of the
Electronic Transactions Law (2003 Revision) shall not apply.

  1.3 The Recitals and Schedules form part of this Deed and shall have effect as
if set out in full in the body of this Deed and any reference to this Deed
includes the Recitals and Schedules.   1.4 Words importing persons shall include
any firm, partnership, joint venture, body corporate or unincorporated,
federation, state (or subdivision) or any government (or agency).   1.5 The
words "written" or "in writing" shall include printing, engraving, lithography,
facsimile or other means of reproducing words in a visible form or partly in one
manner and partly another (and, for the avoidance of doubt, includes any
transmission by email or other electronic means).   1.6 Unless otherwise stated,
or the Trustee determines otherwise, all figures that include fractions shall be
rounded to the nearest two decimal places.   2 Name and Constitution of Plan    
The Plan shall be known as the Ensco Multinational Savings Plan or such other
name as the Trustee and the Plan Sponsor may agree and jointly resolve in
writing to adopt from time to time.  

5



--------------------------------------------------------------------------------



 



3 Declaration of Trust   3.1 The Trustee shall stand possessed of the Trust Fund
during the Trust Period on trust for the Participants on the terms and with and
subject to the powers and provisions of this Deed and the Rules.   3.2 All
monies forming part of the Trust Fund shall be held or invested in accordance
with the provisions of this Deed and the Rules.   4 Deed to Bind and Benefit
Participants     Each Participant and any person claiming through or under him
shall have both the benefit and the burden of the terms and conditions of this
Deed as if each Participant and those other persons had been a party to and had
executed this Deed, and as if each Participant and those other persons had
covenanted with the Trustee and the Plan Sponsor in this Deed to observe and be
bound by all the provisions of this Deed and had thereby authorised the Trustee
and/or the Plan Sponsor to do all acts and things that this Deed may or shall
require the Trustee or the Plan Sponsor to do, or that the Trustee or the Plan
Sponsor may do in accordance with the provisions of this Deed.   5 Limited
Liability of Participants     Save as may be otherwise agreed in writing by any
one or more Participants, no Participant shall otherwise be liable to pay or
indemnify the Trustee, the Plan Sponsor or any other party or otherwise make a
payment into the Trust Fund in any respect, including in respect of creditors of
the Trustee.   6 Participant to be Treated as Absolute Owner Subject to the Plan
    The Trustee shall recognise only the Participants as having any right, title
or interest in the Plan. The Trustee shall recognise only the Participant
recorded as the owner of the relevant Participant Account and need not recognise
any equitable, contingent, future or partial interest in the relevant
Participant Account except as required by law or by order of a court of
competent jurisdiction (even with actual or constructive notice thereof and
notwithstanding any enquiries that the Trustee may be required to make or shall
have made concerning the beneficial ownership of a Participant Account).   7
Ownership   7.1 If a Participant changes his name or address, he shall forthwith
notify the Plan Sponsor in writing and the Trustee shall, upon compliance by the
Participant with any formalities specified by the Trustee, alter the details of
the owner of that Participant Account accordingly.   7.2 A Participant shall
forthwith notify the Plan Sponsor and the Trustee in writing if he becomes a
resident in the Cayman Islands or the U.S., or if an individual becomes
domiciled in the Cayman Islands or the U.S., or if he becomes the nominee or
trustee for a person resident or domiciled in the Cayman Islands or the U.S.  
7.3 The Trustee's records shall be conclusive evidence as to the matters
recorded therein, including the ownership of a Participant Account.


6



--------------------------------------------------------------------------------



 



8 Trustee's Powers     The Trustee may deal with or dispose of (including to
lend, sell, mortgage or charge and whether or not in favour of any affiliate of
the Trustee) the Trust Fund or any part of it as if the Trustee were the
beneficial owner of it. The administration of this Plan shall be vested in the
Trustee, who will delegate such administrative duties as the Plan Sponsor may
direct to the Administrator, to act in accordance with this Deed and the Rules.
  9 Power of the Trustee to Delegate   9.1 Subject to the terms of this Deed,
all or any of the rights, privileges, powers, duties, trusts and discretions
vested in the Trustee by law or by virtue of this Deed may be delegated pursuant
to written terms and conditions to any person, institution, firm or body
corporate (including, without limitation, the Plan Sponsor) with the written
approval of the Plan Sponsor.   9.2 Subject to the required approval of the Plan
Sponsor, any such delegation may be upon such terms and conditions (including
the power to sub-delegate), for such periods and at such remuneration and as the
Trustee may determine from time to time.   9.3 Except as provided to the
contrary by the approved written terms and conditions of the delegation, the
Trustee shall not be bound to supervise the conduct of any delegate or
sub-delegate, and shall not be liable for any loss to the Plan incurred by
reason of any act or omission of any delegate or sub-delegate, save where such
loss arises as a result of the Gross Negligence, wilful default or fraud of the
Trustee. The Trustee shall be under no obligation to supervise the Plan Sponsor.
  10 Fees and Commissions     The Trustee shall be entitled to pay such
commission, finder's fees, management consultancy fees or similar payments as it
determines proper and as may be agreed in writing in advance to persons who
introduce potential Investments to the Plan.   11 Employment and Commissions  
11.1 The Trustee may employ any person, institution, firm or body corporate as
an agent on such terms and conditions but in all cases subject to the prior
written approval of the Plan Sponsor and for such periods and at such
remuneration as the Trustee shall think fit to transact any business regarding
this Plan and the Trustee may delegate the exercise of any of its powers and
duties under this Deed to any such person or persons that they may select and
shall have the power to grant such indemnities and exculpations to such
delegates as the Trustee in its absolute discretion shall think fit.   11.2 The
Trustee may invest and hold, or allow to remain in the name of, any person as
nominee or custodian for the Trustee any assets comprised in this Plan on
whatever terms the Trustee thinks fit.   12 Payments Out of the Trust Fund  
12.1 The Trustee may pay out of the Trust Fund, the following:  

  (a) all stamp and other duties payable from time to time on or in respect of
this Deed;  


7



--------------------------------------------------------------------------------



 



  (b) all Expenses or Duties and Charges;     (c) all costs of the preparation
of supplemental deeds for whatever purpose ;     (d) all costs, if any, paid in
relation to the registration of Investments;     (e) any taxation arising in
respect of any Investments; and     (f) all other fees, costs or expenses
properly incurred, payable or accruable in connection with the management,
administration and custody of the Trust Fund.  

13 Expenses   13.1 The Trustee may pay or procure payment solely out of the
Trust Fund all Expenses, whether incurred by the Trustee, the Plan Sponsor or
otherwise relating to the establishment, operations, management and maintenance
of the Plan including, without limitation, any (or all) of the following:  

  (a) all costs and expenses properly incurred by the Trustee in connection with
the establishment or registration, or the existence, of the Plan;     (b) all
reasonable legal, audit, accounting and taxation fees and all other professional
and other charges in respect of services rendered to the Plan;     (c) all costs
and expenses arising out of the relationship between the Trustee and the
Participants (including, without limitation, circulars and notices to
Participants) and third parties;     (d) all reasonable expenses properly
incurred in and incidental to producing, printing and posting or otherwise
dispatching the accounts for the Plan together with any report or document to be
annexed thereto and any other communications by the Trustee or the Plan Sponsor
to any Participant;     (e) all expenses incurred or in the preparation of
supplemental deeds, agreements or other documents relating to the Plan or in
relation to the safe custody of the documents of title to any Investments;    
(f) all reasonable expenses of every nature of or incidental to deposits made by
or on behalf of the Participants;     (g) any stamp and other duties, taxes,
governmental charges, brokerage, transfer fees, registration fees and other
charges payable in respect of the acquisition or realisation of any Investment;
    (h) all taxes and corporate fees payable by the Trustee to any government or
other authority or to any agency of any government or authority in any
jurisdiction;     (i) promotional and advertising expenses (if any);     (j) the
costs of post, telephone and fax and all other operating expenses;


8



--------------------------------------------------------------------------------



 



    (k) all or any fees, costs or expenses which either of the Trustee or the
Plan Sponsor is obliged to pay to any service provider (including, without
limitation, any administrator, or custodian) appointed in connection with the
operation, management or promotion of the Plan;     (l) liabilities, costs and
expenses incurred in relation to the acquisition, holding and/or disposal of
Investments;     (m) liabilities, costs and expenses incurred in relation to the
general business and/or operation of the Plan;     (n) liabilities, costs and
expenses incurred in or in connection with the liquidation of Trust Fund or
otherwise in the termination of the Plan;     (o) any disbursements or
out-of-pocket expenses properly incurred on behalf of the Plan by the Trustee in
connection with its duties hereunder.  

  14 Trustee and Information     The Plan Sponsor and an Employer shall as soon
as is reasonably practical do everything in his power and give all information
in his possession that the Trustee may require in connection with the
administration of this Plan.   15 Trustee Exculpation   15.1 Notwithstanding any
other provision of this Deed, but without prejudice to sub-Clause 15.2 of this
Clause, the Trustee (and any Company and any director or officer of any Company)
shall not be liable for any loss, damage, claim, cost or expense which may
happen to or be suffered by the Trust Fund or the Plan or any part thereof, or
by the income thereof, at any time or from any cause whatsoever unless such loss
or damage shall be caused by the Trustee's own Gross Negligence, wilful default
or fraud (save, as otherwise provided herein). In particular, but without
limitation, the Trustee (and any Company and any director or officer of any
Company) shall not be liable or responsible:  

  (a) for anything it does or omits to do in reliance upon any notice,
resolution, direction or other document, paper or title, or reasonably believed
by the Trustee to be both genuine and properly passed, sealed, signed, delivered
or otherwise executed (in the absence of its own Gross Negligence, wilful
default or fraud);     (b) for, or for the verification of the authenticity of,
any signature on, or any seal affixed to any endorsement on, any certificate or
document affecting amounts in a Participant Account, and the Trustee shall not
be liable for any forged or unauthorised signature on, or seal affixed to, such
endorsement, form or other document, or for acting on, or giving effect to, any
forged or unauthorised signature or seal (in the absence of its own Gross
Negligence, wilful default or fraud);     (c) for acting upon any advice of, or
information obtained from, any accountants, brokers, lawyers or other agents or
advisers acting for either the Trustee or the Custodian, nor for acting on any
Investment Direction (as that term is hereafter defined) nor for anything it
does or omits to do when relying on that advice, Investment Direction or
information(in the absence of its own wilful default or fraud);


9



--------------------------------------------------------------------------------



 



    (d) for any misconduct, mistake, oversight, error of judgement or want of
prudence of any accountant, broker, lawyer, or other agents or advisers of
either the Trustee or the Custodian, (and any advice or information from any
such agent or adviser may be given by letter, telegram, telephone, telex
message, cable, facsimile transmission or e-mail) and that the Trustee shall not
be liable for acting on any advice or information purported to be conveyed by a
letter, telegram, telephone, telex message, cable, facsimile transmission or
e-mail even if it contains an error, or is not authentic(in the absence of its
own wilful default or fraud);     (e) to account to any Participant or any other
person for making or suffering any payment in good faith to any fiscal authority
of any jurisdiction for Duties and Charges or other taxes or charges or other
assessments in any way arising out of or relating to any transaction of
whatsoever nature pursuant to the provisions of this Deed (in the absence of its
own wilful default or fraud);     (f) for the participation of any resident of
any jurisdiction requiring registration of disclosure of such participation
under applicable law (and, the Trustee may indemnify itself from the relevant
Participant Account for any liability arising from the breach of any United
States, or other securities, employee benefit or pension related laws concerning
the Plan) (in the absence of its own fraud); or     (g) for any loss, claim or
expense resulting from or caused by events or circumstances beyond the Trustee's
(or its agents') reasonable control, including without limitation, delay or
cessation of services hereunder or any damages resulting as a result of any work
stoppage, act of terrorism, power or other mechanical failure, computer virus,
natural disaster, governmental action, communications disruption or other
impossibility of performance (in the absence of its own fraud).  

15.2 Notwithstanding any other provision of this Deed, under no circumstances
shall the Trustee or the Company have any liability:  

  (a) for any indirect, special or consequential loss or damage;     (b) for the
investment selection, or management or for the purchase or sale of any
Investment or alteration of any Participant, all of which are the responsibility
solely of the Participant. The Participant shall, in relation to his Participant
Account, have all the investment powers of a beneficial owner in respect of
Investments and shall have sole power to make all decisions relating to any
purchase, sale, exchange or retention of Investments (including determining the
price) except as otherwise provided in this Deed and the Rules.     (c) for the
performance of the Custodian, or for the purchase, selection or acceptance of
any Investment, nor for the sale, exchange, or alteration of any Investment,
none of which are the responsibility of the Trustee or the Company, and neither
the Trustee nor the Company shall in any circumstances be responsible for any
loss whatsoever arising from the exercise of any power exercised by the
Custodian arising out of this Deed or agreement with the Trustee and/or the
Company. Neither the Trustee nor the Company shall have a duty to inspect or
review the portfolio of Investments or to give any directions or suggestions or
warnings in relation to Investments, whether generally or in relation to
particular assets or to intervene, in particular where no action is being taken
by the Custodian in relation to assets which are falling in value. Nor shall the
Trustee nor the Company have any duty to enquire at any point whether the
Custodian is acting in bad faith, unless they have actual knowledge of
circumstances which strongly indicate that the Custodian is actually acting in
bad faith;


10



--------------------------------------------------------------------------------



 



    (d) for any loss, damage, claim, cost or expense arising out of any acts or
omissions of the Custodian, or act of any instructions or directions given by
the Custodian or its delegates, or any failure of the Custodian or its delegates
to require or request the Trustee or the Company to exercise any of its powers,
duties or discretions;     (e) for any loss, damage, claim, cost or expense
arising as a result of the Trustee's or the Company's reliance on and
utilisation of information, records, reports and other data received from any
other person; or     (f) for any loss, damage, claim, cost or expense arising in
circumstances where the Trustee or the Company is required or authorised by the
provisions of this Deed to act at the direction or upon the advice of or in
consultation with the Custodian or the Participants, and the Trustee or the
Company has so acted.  

15.3 The Administrator, the Trustee and/or the Company, the Plan Sponsor, or the
Custodian, without being liable for any consequent loss, shall comply with
Investment Directions received by any one of them (as the case may be). The
Administrator, the Trustee and/or the Company, the Plan Sponsor, or the
Custodian may, however, in their absolute discretion refuse to execute any
Investment Directions, or any aspect thereof, if either:  

  (i) the Administrator, the Trustee and/or the Company, the Plan Sponsor, or
the Custodian (as the case may be) bona fide consider that such execution would
or might be in contravention of any of the provisions of the Trust Deed or these
Rules, or otherwise at the direction of the Plan Sponsor.     (ii) the
Administrator, the Trustee and/or the Company, the Plan Sponsor, or the
Custodian (as the case may be) bona fide consider that such execution would or
might make the Administrator, the Trustee or Company, or the Plan Sponsor
subject to criminal sanction or civil liability; or     (iii) the Investment
Directions involve an investment or transaction which the Administrator the
Trustee and/or the Company, the Plan Sponsor, or the Custodian (as the case may
be) consider could have an adverse impact on the reputation of the Administrator
the Trustee and/or the Company, the Plan Sponsor, or the Custodian (as the case
may be) including, without limitation, where the underlying business activity
invested in would or might be considered unlawful, immoral, unethical or
otherwise highly controversial.

  15.3 Notwithstanding any other provision in this Deed to the contrary, the
Trustee shall not be liable for any loss or damage to the Plan caused by the
acts or omissions of the Custodian, or of any of its delegates or sub-delegates.
  15.4 The Trustee shall not be obliged to enter into any personal commitment
which in its determination (and that determination shall be binding on the
Participants) is not sufficiently secured by the indemnity out of the Trust Fund
or the Trustee's right of recourse to the Trust Fund as conferred by the
provisions of this Deed.   15.5 Wherever the Trustee and/or Company is directed
to do or refrain from doing a particular thing or act, such direction shall be
construed for all purposes as obligatory and the Trustee and/or Company shall be
bound to comply with such direction without regard to the interests of the
Participants (or any of them) or otherwise unless such resulting act or omission
would be contrary to public policy or be in breach of any law or regulation or
is reasonably likely to (in the reasonable opinion of the Trustee and/or Company
(as the case may be)) materially adversely affect the Trustee and/or Company (as
the case may be).


11



--------------------------------------------------------------------------------



 



  16 Litigation     Save in respect of any action or suit brought against it by
a Participant in respect of breach of trust or fiduciary duty, the Trustee shall
not be under any obligation to appear in, prosecute or defend any action or suit
in respect of the provisions of the Trust Deed and the Rules or in respect of
the Trust Fund or any part thereof, which, in its opinion would or might involve
them in expense or liability which in, their determination (such determination
to be binding upon the Participants) is not sufficiently secured by the
indemnity out of the Trust Fund given in this Deed, or by the Trustee's right of
recourse to the Trust Fund at law.   17 Custody of Investments     The Trustee
shall procure the deposit of all Investments and other property or assets
acquired in relation to the Plan with the Custodian (or sub-custodian appointed
by the Custodian) (or, in the discretion of the Trustee and upon approval by the
Plan Sponsor another nominee) for safekeeping.   18 Auditor, Accounts and Audits
  18.1 The Trustee shall appoint an auditor on such terms as the Trustee, with
the consent of the Plan Sponsor, decides and shall use its reasonable efforts to
ensure that there is at all times an auditor appointed.   18.2 Subject to the
terms agreed with any person appointed as the auditor under this Clause, the
Trustee may, with the consent of the Plan Sponsor, remove the auditor from
office provided the Trustee appoints a replacement in accordance with sub-Clause
18.1.   18.3 The Trustee shall keep or cause to be kept proper books of account
and records in which shall be entered all transactions for the account of this
Plan.   18.4 The Trustee (or the Administrator on its behalf) shall make
available quarterly statements of the Market Value of each Participant Account
online at a secure website maintained by the Administrator for access by the
Participant.   19 Remuneration of Trustee and Others   19.1 The Trustee shall be
entitled to receive remuneration, payable by the Plan Sponsor, in such amounts
as shall be agreed in writing from time to time between the Trustee and the Plan
Sponsor and in the absence of agreement fees will be charged by the Trustee at
its hourly rates from time to time in effect.   19.2 If the Trustee, the Plan
Sponsor or any other service provider approved by the Plan Sponsor (or any
parent, subsidiary or affiliate of the Trustee or the Plan Sponsor) acts as
banker, broker or provides any administrative, professional or other service in
respect of the Plan, then it shall, in that capacity, be entitled to receive and
retain any fees or expenses agreed to be paid to it by the Plan in connection
therewith.


12



--------------------------------------------------------------------------------



 



  19.3 Any agent shall be entitled to receive such remuneration (if any) as may
be agreed in writing from time to time with the Trustee together with all proper
out of pocket expenses.   20 Termination of Plan   20.1 This Plan shall
terminate on the first to occur of any of the following events:  

  (a) if it becomes illegal or, in the opinion of the Trustee or the Plan
Sponsor impractical, uneconomic, inadvisable or contrary to the interests of the
Participants either to continue this Plan, or to remove it to another
jurisdiction;     (b) if the Plan Sponsor determines; or     (c) if there is no
Custodian appointed for a period not less than thirty (30) days; or     (d) on
the last day of the period commencing on the date of this Deed and expiring 149
years thereafter.  

20.2 If this Plan is terminated pursuant to the terms of this Clause, the Plan
Sponsor shall forthwith give notice of such termination to all Participants
therein.   20.3 Subject to applicable law, the following shall take place on the
termination of this Plan:  

  (a) the Trustee and/or Company or the Administrator on its behalf shall sell
or realise such of the Investments comprised in the Plan as are sufficient
(together with any cash on current or deposit account) to meet all costs,
Expenses, Duties and Charges and demands of the Plan and such realisation, shall
be carried out and completed in such manner and within such reasonable period
after the termination of the Plan as the Trustee determines; and     (b) the
Trustee or the Administrator on its behalf shall distribute to each Participant
of the Plan shown as a Participant on the register on the date of such
termination the vested balance of his Participant Account, such distribution to
be made as soon as practicable following the date of such termination.

  20.4 The Trustee or the Plan Sponsor may each retain, out of any money in its
hands, full provision for all Duties and Charges, costs, charges, Expenses,
claims and demands incurred, made or apprehended by the Trustee or the Plan
Sponsor in connection with or arising out of the termination of the Plan. The
Trustee shall continue to be entitled to its remuneration until the last payment
is made to the Participants, notwithstanding the termination of the Plan.   21
Retirement, Removal and Appointment of new Trustee   21.1 The Trustee may retire
and be discharged as trustee on giving not less than 60 days' prior written
notice to the Plan Sponsor. Subject to sub-Clause 21.3, such retirement and
discharge shall take effect only upon the appointment of a successor trustee as
provided in this Clause.   21.2 If the Trustee has given written notice to the
Plan Sponsor of its intention to retire, and if the Trustee or the Plan Sponsor
has identified another corporation incorporated in the Cayman Islands willing to
accept the office of Trustee, and which the Trustee determines is suitable in
all other respects as a replacement for the Trustee, and, if identified by the
Trustee has been agreed to by the Plan Sponsor, the serving Trustee and the Plan
Sponsor shall, by deed, appoint such successor trustee as the Trustee.


13



--------------------------------------------------------------------------------



 



21.3 If the Trustee has given written notice to the Plan Sponsor of its
intention to retire, or if the Trustee goes into liquidation (whether compulsory
or voluntary, but excluding a voluntary liquidation for the purposes of
reorganisation approved in advance by the Participants), and neither the Trustee
nor the Plan Sponsor is able to identify a successor trustee which the Trustee
determines is suitable in all other respects as a replacement for the Trustee
within two calendar months of the date of the receipt of such notice or the
commencement of such liquidation, the Plan Sponsor shall select another
corporation incorporated in the Cayman Islands willing to accept the office of
Trustee as its desired successor Trustee and shall inform the Trustee
accordingly in writing. Promptly following such notification, the Trustee
(unless the Trustee is in liquidation) and the Plan Sponsor shall, by deed,
appoint the desired successor trustee as the Trustee.   21.4 The Plan Sponsor
may at any time remove the Trustee and designate a successor trustee upon 60
days' written notice whereupon the Plan Sponsor shall, by deed, appoint the
desired successor trustee as the Trustee.   21.5 Despite having retired or been
removed, a former Trustee of this Plan shall have the benefit of all
indemnities, powers, privileges and rights of recourse against the Plan
conferred on the Trustee by this Deed that were available to the Trustee during
its trusteeship in addition to the indemnities, powers, privileges and rights of
recourse of a retired trustee at law. Consistent with, and subject to, the
preceding sentence, a Trustee shall have power to enter into any indemnity in
favour of any former trustee or any other person in respect of any fiscal
imposition or other liability of any nature prospectively payable in respect of
the Trust Fund or otherwise in connection with this Trust and to charge or
deposit the whole or any part of the Trust Fund as security for any such
indemnity in such manner in all respects as it shall in its absolute discretion
think fit.   22 Discretion of Trustee     Except if and so far as herein
otherwise expressly provided, the Trustee shall as regards to all the trusts,
powers, authorities and discretions vested in the Trustee with regard to
determinations hereunder (or in the event such trusts, powers, authority and
discretions have been contracted to professional service providers by the
Trustee or such professional service providers shall) have absolute discretion
as to the exercise thereof whether in relation to the manner or as to the mode
of and time for the exercise thereof.   23 Indemnification of the Trustee   23.1
Subject to sub-Clause 23.2, the Trustee shall be indemnified out of the Trust
Fund against all or any actions, proceedings, liabilities, costs, claims,
damages, Expenses (including all reasonable legal, professional and other
similar expenses) or demands to which it may be put, incur or suffer as Trustee
of the Plan.   23.2 Notwithstanding the provisions of sub-Clause 23.1, no
indemnity shall be available to the Trustee in respect of any action,
proceeding, liability, cost, claim, damage, expense or demand suffered by the
Trustee found by the courts of the Cayman Islands to have resulted from the
Gross Negligence, wilful default or fraud of the Trustee or its affiliates, and
their directors, officers or employees.


14



--------------------------------------------------------------------------------



 



  24 Amendment of Trust Deed   24.1 Subject to the terms of this Clause, the
Trustee may, with the written consent of the Plan Sponsor, and with written
notice to the Participants, by deed amend, modify, alter or add to the
provisions of this Deed and the Rules in such manner and to such extent as the
Trustee considers to be in the best interests of the Participants.   24.2 Unless
the Trustee certifies in writing that:  

  (a) in its opinion, the amendment, modification, alteration or addition does
not materially prejudice the interests of the then existing Participants and
does not operate to release the Trustee from any responsibility to Participants;
or     (b) in its opinion, such amendment, modification, alteration or addition
is necessary or desirable in order to comply with fiscal, statutory or official
requirements (whether or not having the force of law),  

  the amendment, modification, alteration or addition shall require the consent
of the majority of Participants to approve the modification, alteration, or
addition.   25 Notices   25.1 Any notice to be given under this Deed to a
Participant may be given by sending the notice through the post in a letter
addressed to him at his last known place of residence on the register. Any
notice so sent shall be deemed to be served on the seventh Business Day
following that on which it is posted.   25.2 Any notice under this Deed to be
given to the Trustee shall be in writing and addressed to the Trustee at an
office nominated by the Trustee (subject to the Trustee's discretion to make
such other arrangements as it thinks fit). Any notice so sent shall be deemed
served on the seventh Business Day following that on which it is posted.   25.3
Any notice to be given under this Deed to the Plan Sponsor may be given by
sending the notice through the post in a letter addressed to him at the address
notified to the Trustee from time to time provided that, if no such address has
been notified, then to the registered office of the Plan Sponsor. Any notice so
sent shall be deemed to be served on the seventh Business Day following that on
which it is posted.   26 Other Trusts and Services     The Trustee may establish
or act as trustee for other trusts separate and distinct from this Plan provided
that the Trustee shall keep the operations of, and information related to, this
Plan confidential to this Plan.   27 Confidentiality   27.1 Neither the Plan
Sponsor nor the Trustee may, either before or after the termination of this
Plan, disclose to any person any confidential information relating to the
affairs of any Participant or of the Trustee or the Plan Sponsor except:  

  (a) under compulsion of law or by any governmental, quasi governmental or
regulatory authority or to comply with any law, regulation, anti-money
laundering regulations, tax investigations or other similar legislation of any
country or territory having relevant jurisdiction;

15



--------------------------------------------------------------------------------



 



  (b) to enable the Trustee or the Plan Sponsor to facilitate the operation of
the Plan;     (c) to their respective professional advisors or to any service
provider involved in the proper administration or operation of any Plan; or    
(d) with the prior authorization of the person to whom the confidential
information relates.  

28 Claims only under Formal Plan Documentation     No person shall have any
claim, right or interest under this Plan or any claim against the Trustee, the
Plan Sponsor or an Employer except under the provisions of this Deed and the
Rules.   29 Exercise of Corporate Powers   29.1 Any Trustee that is a
corporation or the Plan Sponsor may exercise or concur in exercising any power,
right or discretion hereby or by law conferred on that Trustee or the Plan
Sponsor by resolution of that corporation or its board of directors or governing
body or may delegate the right and power to exercise or concur in exercising
that power, right or discretion to any one or more of its directors or officers
or employees or to any other person or persons.   29.2 Except where the
provisions of this Deed expressly require a deed, a copy of a resolution of the
board or committee referred to in sub-Clause 29.1 that has been signed by the
chairman of the meeting or a written resolution signed in a manner authorised by
the directors of the Company shall be sufficient evidence of the exercise of the
power, right or discretion involved.   30 Change in Plan Sponsor   30.1 If an
order is made or an effective resolution is passed for the winding-up for the
purposes of reconstruction or reconstitution of the Plan Sponsor or the Plan
Sponsor is absorbed by or amalgamated with another company or body or if the
undertaking of the Plan Sponsor (or the major part thereof) is assigned to or
vested in any other company or body the Trustee shall upon direction of the Plan
Sponsor or its successor in interest make such arrangements or enter into such
agreements (not being arrangements or agreements incompatible with the manner in
which the Trust Fund is invested) for the continuance of the Plan and for such
reconstructed or amalgamated company or other body to take the place of and
become the Plan Sponsor for all purposes of the Plan from a date agreed with the
Trustee.   30.2 If it appears to the Plan Sponsor that the Trustee will be
unable to make arrangements as aforesaid directed or if the Plan Sponsor gives
notice in writing to the Trustee of termination of its liability to contribute
to the Plan or of termination of its willingness to continue as Plan Sponsor in
relation to the Plan, the Plan Sponsor may request one of the other Employers or
another affiliated company to assume the obligations and duties of the Plan
Sponsor and if such other Employer or affiliated company is willing to do so
such Employer or affiliated company shall take the place of and become the Plan
Sponsor for all purposes of the Plan from a date agreed with the retiring Plan
Sponsor and the Trustee.


16



--------------------------------------------------------------------------------



 



31 Admission of other Employers     The Plan Sponsor shall have power to admit
any Employer to participate in the Plan. The Plan Sponsor covenants with the
Trustee that an admitted Employer shall comply with and observe the provisions
of this Deed and the Rules insofar as such provisions are applicable to
Employers other than the Plan Sponsor.   32 Severance   32.1 If any provision of
this Deed or the Rules shall be found by any court or administrative body of
competent jurisdiction to be invalid or unenforceable, such invalidity or
unenforceability shall not affect the other terms of this Deed or the Rules
which shall remain in full force and effect.   32.2 If any provision of this
Deed is found to be invalid or unenforceable but would be valid or enforceable
if some part of the provision were deleted, the provision in question shall
apply with such modification(s) as may be necessary to make it valid.   32.3 The
Trustee and the Plan Sponsor may, in the circumstances referred to in sub-Clause
32.1 and, if sub-Clause 32.2 does not apply, substitute for any invalid or
unenforceable provision a valid or enforceable provision, which achieves to the
greatest extent possible the same effect as would have been achieved by the
invalid or unenforceable provision.   33 Law and Jurisdiction     This Deed
shall be governed by, and construed in accordance with the laws of the Cayman
Islands and the Cayman Islands shall be the forum for the administration of this
Plan. The courts of the Cayman Islands shall have exclusive jurisdiction to
determine any disputes which may arise out of, under, or in connection with this
Deed and the parties hereby submit to the exclusive jurisdiction of the courts
of the Cayman Islands.


17



--------------------------------------------------------------------------------



 



In witness whereof, the Original Trustee and the Plan Sponsor have executed this
Deed the day and year first before written.
 

EXECUTED AS A DEED

for and on behalf of

Citgo Trustees (Cayman) Limited



/s/  Christina Belargent                                            
            



/s/  Simone Leijon                                                     
            





In the presence of:



/s/  Cassandra Ebanks                                                          
Witness







EXECUTED AS A DEED

for and on behalf of

Ensco International Incorporated



/s/  Cary Moomjian                                                         





In the presence of:



/s/  Phil Islip                                                      
            
Witness



18



--------------------------------------------------------------------------------



 



Schedule A

The Rules

1              Participation and Eligibility  

  1.1    Eligibility

                (a) Every Employee who has been employed by an Employer for not
less than 30 days continuously and wishes to participate in the Plan shall
complete and return to the Plan Sponsor a Residency Declaration form and provide
such other information as may be required by the Plan Sponsor and the Trustee.  
              (b) The Plan Sponsor may, at its discretion, revocably approve an
Employee as being a Participant, provided that no individual shall be approved
if the individual:        (i)     is a citizen, resident or is employed in the
United States or the Cayman Islands;
       (ii)    is employed in his own country of tax residency;
       (iii)   is contributing or receiving contributions in respect to any
other employer-
         sponsored savings plan.
                (c) An Eligible Employee may participate in the Plan on the
first Business Day of the month following his notification by the Plan Sponsor
that he has been approved as a Participant.
 

  1.2    Participant Contributions and Employer Matching Contributios  

              (a) Every Eligible Employee who wishes to become a Participant and
make Participant Contributions, and who wishes to be entitled to receive
Employer Matching Contributions, shall complete and return to the Plan Sponsor
an Enrolment form and provide such other information as may be required by the
Plan Sponsor.                 (b) The Plan Sponsor may, at its discretion,
approve a Participant's entitlement to make Participant Contributions and
receive Employer Matching Contributions.                 (c) Once notified by
the Plan Sponsor of its approval under Rule 1.2(b), a Participant becomes
entitled to make Participant Contributions and receive Employer Matching
Contributions.  

  1.3    Effects of Misinformation  

  If any person makes a false statement as to any of the matters referred to in
these Rules, the Trustee may, on discovering the fact, take such actions in
respect of a Participant Account or monies due to that Participant or refrain
from acting as the Trustee in its absolute discretion thinks fit, including
causing all non-vested amounts in a Participant Account to be forfeited without
further notice to the Participant and transferred to the Forfeiture Account.

 



--------------------------------------------------------------------------------



 



2              Contributions  

  2.1    Participant Contributions

                (a) A Participant may elect to contribute the Participant's
Salary Deferral Contribution to his Participant Account by notifying the Plan
Sponsor in writing or by electronic means of his chosen percentage (if any). All
such Contributions shall be deducted by his Employer or the Plan Sponsor from
the Participant's monthly Base Salary (or, if the Participant does not receive
his Base Salary monthly, at such frequency as shall be determined by his
Employer or the Plan Sponsor) and paid by his Employer or the Plan Sponsor as
soon as administratively practicable to the Trustee which shall, together with
any other amounts received under this Rule 2, be deposited into the relevant
Participant Account.                 (b) A Participant may elect to contribute
the Participant's Bonus Deferral Contribution to his Participant Account by
notifying the Plan Sponsor in writing of his chosen percentage (if any) prior to
31 January in the year in which the Annual Bonus becomes payable. A
Participant's Bonus Deferral Contribution shall be deducted by his Employer or
the Plan Sponsor from the Participant's Annual Bonus and paid by his Employer or
the Plan Sponsor as soon as administratively practicable to the Trustee to be
credited to the Participant Account.  

  2.2    Employer Contributions  

              (a) Contemporaneously with each Participant's Salary Deferral
Contribution, his Employer or the Plan Sponsor shall contribute to each
Participant Account (in respect of each Participant employed by that Employer
making Participant's Salary Deferral Contributions) the Employer Matching
Contribution.                 (b) An Employer may pay such Employer
Discretionary Contributions to each Participant Account (in respect of each
Participant employed by that Employer) at its discretion, as to the amount and
to the timing of the payment. All such Employer Discretionary Contributions
shall be paid to the Trustee who shall deposit such amount into the relevant
Participant Accounts.  

  2.3    Receipt and Application of Contributions  

  All Contributions shall be paid to a bank account nominated by the Trustee in
cleared funds. All Contributions shall be credited to a money market or fixed
income bank account until they can be invested in the manner set out in Rule 3
of these Rules.

    2.4    Change in Participant's Salary Deferral Contributions  

              (a) A Participant may elect to change his chosen percentage of the
Participant's Salary Deferral Contributions at any time subject to the
limitations contained in Rule 2.1. Any changes to the Participant's Salary
Deferral Contributions must be made in writing to the Plan Sponsor and shall
become effective as soon as administratively practicable following the Plan
Sponsor receiving notice thereof.

2



--------------------------------------------------------------------------------



 



              (b) A Participant may suspend, reduce, terminate or recommence his
Participant's Salary Deferral Contributions at any time, which shall take effect
as soon as administratively practicable following the Plan Sponsor receiving
notice thereof.  

  2.5    Receipt of individual transfers  

  The Trustee may not accept into this Plan a transfer payment from an
administrator of any other retirement plan or scheme to which a Participant
formerly contributed.

    2.6    Currency  

  All contributions and benefit amounts under this Plan shall be calculated and
paid in U.S. dollars.  

3                Investment of the Trust Fund  

  3.1 All Contributions received by the Trustee for or on behalf of a
Participant, and Investments, income, profits, gains or losses arising from or
attributable to those Contributions shall form part of the relevant Participant
Account and shall be paid to or under the control of the Trustee and/or the
Company to be held subject to the provisions of these Rules for the benefit of
the relevant Participant.

    3.2 The Trustee or, if applicable, the Custodian, shall apply the
Contributions received by or on behalf of a Participant to the acquisition or
purchase of one or more Investments, as selected by such Participant pursuant to
Rule 3.5.

    3.3 A Participant may, to the extent permitted by the Plan Sponsor, manage
the Investments comprised in his Participant Account and neither the Trustee,
the Custodian nor the Plan Sponsor shall be liable or in any manner be
responsible for any losses made in such Participant Account arising as a
consequence of such Participant's management of the investments.

    3.4 Any Investment held by the Trustee or the Custodian may be realised in
order to provide funds in cash which are properly required to pay any Expenses,
Duties or Charges or fund withdrawals.

    3.5 At any time, a Participant can make investment selections for investment
of the assets in his Participant Account by way of giving written directions
(including electronic or online directions through the secure website maintained
by the Administrator) to the Administrator or the Plan Sponsor, on behalf of the
Trustee and/or the Company ("Investment Directions"). Contributions can be
directed into the selection of Investments in whole percentages in increments of
at least 10%. If the Participant fails to give an Investment Direction, for
whatever reason, the Administrator will direct the Custodian to invest all
Contributions attributable to such Participant in a money market account and
such Contributions will remain in that account until the Participant notifies
the Plan Sponsor or the Administrator in writing of his Investment selection.

    3.6 The Trustee and/or the Company may determine to engage the Custodian to
invest the Trust Fund as directed by the Plan Sponsor and/or the Participants
within the limits and for the period stipulated between the Plan Sponsor and the
Custodian and the Trustee and/or the Company may, at the direction of the Plan
Sponsor, settle the terms and conditions for the engagement of the Custodian
including, if it thinks fit, terms and conditions as to remuneration and
reimbursement of the Custodian's Expenses at the expense of the Plan Sponsor and
provisions (which may include the giving of security or indemnities) to protect
the Custodian from any loss.

3



--------------------------------------------------------------------------------



 



  3.7 If the appointment of the Custodian is terminated for any reason in
relation to the Plan, the Plan Sponsor may direct the Trustee to appoint a
successor Custodian for the Plan.

    3.8 The Trustee shall not be bound to inquire into nor be in any manner
responsible for any change in the legal status of the Custodian.

    3.9 The Trustee shall incur no liability for any action taken pursuant to or
for following the advice of the Custodian however communicated.

    3.10 Notwithstanding any other provision of these Rules, the Trustee shall
not be required to effect any acquisition, realisation, disposal, transfer or
other transaction of whatsoever nature concerning the Plan if personal liability
(being liability other than liability incurred by the Trustee solely by virtue
of acting in its capacity as trustee) may be incurred by it pursuant to such
acquisition, realisation, disposal, transfer or other transaction.

    3.11 No person dealing with the Trustee and/or the Company shall be
concerned to see or enquire as to whether the transaction is authorised by the
Trustee and/or the Company or is contrary to any of the provisions of these
Rules to the intent that any such person shall be entitled and bound to assume
that the Trustee and/or the Company has full power and authority to deal with,
or dispose of, the Trust Fund as if the Trustee and/or the Company was the
beneficial owner of the Trust Fund.

    3.12 The Trustee may exercise any power or discretion to enter into and
carry into effect any transaction authorised under these Rules or by the general
law notwithstanding that it may have some different or conflicting interest in
the mode or result of exercising the power or the discretion or the transaction
(whether a personal interest or an interest in the capacity of sole trustee or
as one of the trustees of another trust) and is not accountable for any profit
made or derived by it in such capacity as a result, but the Trustee may abstain
from acting except as a merely formal party in any matter in which it may have a
different or conflicting interest.

    3.13 The Trustee shall with the consent of the Plan Sponsor incorporate or
otherwise establish, or may accept as an addition to the Plan, a Company to hold
the Trust Fund and to facilitate the operation of the Plan. The Trustee shall
hold the entire issued share capital of such Company as part of the Plan. Where
a Company holds the Trust Fund, rights duties and powers vested in or imposed on
the Trustee in the Trust Deed and these Rules shall, where the context permits,
be construed also as a right duty or power of the Company.

    3.14 No Participant may invest more than fifty percent (50%) of his
Participant Contributions or his Employer Contributions in shares in the Plan
Sponsor, and no Participant may direct the sale of any assets in his Participant
Account and reinvest in shares in the Plan Sponsor if such sale and reinvestment
would directly result in the Participant Account holding more than fifty per
cent (50%) by value of its assets in shares in the Plan Sponsor provided however
that the value of the shares of the Plan Sponsor may exceed fifty percent (50%)
of the total value of a Participant Account through appreciation or deprecation
of assets in the Participant Account.

4



--------------------------------------------------------------------------------



 



    3.15 No Participant may pledge either in whole or in part or create any
security interest in or over any assets in a Participant Account or to enter
into any loan agreements in respect of any assets in a Participant Account.

    3.16 All rights of voting conferred by an Investment shall be exercised by
the Company or the Administrator on its behalf at the direction of the Plan
Sponsor, such direction to be notified to the Administrator on behalf of the
Company at least five (5) Business days before the vote is to be cast. The
Company shall have no liability or responsibility in respect of any vote made,
or failure to vote if the Plan Sponsor has not directed the Company or the
Administrator on its behalf how to vote on any particular matter.  

4              Market Value  

  4.1    Determination of Market Value

                (a) The Trustee (or the Administrator on the Trustee's behalf)
shall cause to be determined the Market Value of each Participant Account and
shall indentify the Market Value thereof as attributable to Participant's Salary
Deferral Contributions, Participant's Bonus Deferral Contributions, Employer
Matching Contributions and Employer Discretionary Contributions at least once
per calendar month or at such time as the Plan Sponsor may otherwise direct.    
            (b) Neither the Trustee nor the Plan Sponsor shall be liable to
account to any Participant or otherwise for any payment made or suffered by the
Trustee in good faith and in the absence of wilful default, fraud or Gross
Negligence to any duly empowered fiscal authority of any jurisdiction for Duties
and Charges or other taxes or charges or other assessments in any way arising
out of or relating to any transaction of any nature under the provisions of this
Plan notwithstanding that the payments ought not to be or need not have been
made or suffered.  

5              Vesting  

  5.1    Participants will become vested in Employer Contributions based on the
following:  

              (a) 33.33% of Employer Contributions shall be vested after the
Participant's credit for one year of Service Time;                 (b) 66.667%
of Employer Contributions shall be vested after the Participant's credit for two
years of Service Time; and                 (c) 100% of Employer Contributions
shall be vested after the Participant's credit for three years of Service Time.
 

  5.2 Notwithstanding Rule 5.1 (a)-(c), Employer Contributions shall be one
hundred percent (100%) vested:  

              (a) on a Participant's sixty-fifth (65th) birthday if he shall be
employed by the Plan Sponsor or an affiliated company at such time; or    
            (b) on a Participant's death if he is employed by the Plan Sponsor
or an affiliated company on the date of death; or

5



--------------------------------------------------------------------------------



 



                (c) on the termination of the Plan in accordance with Clause 20
of the Trust Deed.  

  5.3 A Participant's Contributions shall be immediately fully vested and,
subject to Rules 6.1, 6.8 and 6.11 be non-forfeitable.  

  5.4 If a Participant's employment terminates but the Participant is
subsequently re-employed by an Employer, all Service Time before the
Participant's prior Termination Date will be included for the purposes of
determining vesting under Rule 5.1. If a Participant is re-employed by an
Employer or affiliated company within 12 months of a Participant's prior
Termination Date, the length of time between a Participant's Termination Date
and the date of subsequent re-employment with an Employer or affiliated company
shall also be included as relevant Service Time for the purposes of determining
vesting under Rule 5.1.  

6                Termination of Benefits  

  6.1    Distribution upon Termination of Employment with all Affiliated
Companies  

              (a) If a Participant's employment with an Employer and all
affiliated companies of the Plan Sponsor is terminated (whether at an Employer's
or Participant's instance) for any reason except for his death (of which Rule
6.5 shall apply), the Participant shall withdraw the entire vested balance of
his Participant Account.                 (b) To effect the withdrawal, the
Participant shall submit his withdrawal instructions to the Plan Sponsor, in
writing (which shall comply with the provisions of Rule 6.3(b)), within six (6)
months of his Termination Date, following which the Plan Sponsor shall direct
the Trustee to pay or transfer the vested balance in such Participant Account in
accordance with the Participant's withdrawal instructions. The Trustee shall
make the payment to the Participant as soon as administratively practicable.    
            (c) If the Trustee cannot, for any reason, effect the payment within
six (6) months of the Participant's Termination Date, the Trustee, and/or the
Company, (or the Administrator on its behalf) shall sell or realise all
Investments in the relevant Participant Account and transfer the proceeds (and
any interest or dividends accruing thereon) to a money market account to be on
trust for the Participant pending receipt of withdrawal instructions from the
Participant not later than six (6) years from the Participant's Termination
Date. In default thereof if the Trustee remains unable to effect a payment to
the Participant for any reason, such amount (and any interest and dividends
accruing thereon) shall be forfeited and deposited into the Forfeiture Account.
                (d) The Participant will, subject to Rule 6.1(e) below, on the
date his employment with an Employer terminates, cease to be entitled to make or
receive Contributions.                 (e) A Participant who has been
transferred from employment with an Employer to employment with an affiliated
company of the Plan Sponsor may, at the Plan Sponsor's discretion, remain
entitled to the Employer Discretionary Contribution.                 (f) In the
event that the Plan Sponsor determines that a Participant is no longer eligible
to participate in the Plan but is still employed by an Employer, the Participant
may not make or receive any Contributions, nor make withdrawals to or from his
Participant Account for any reason except as provided in Rule 6.4.

6



--------------------------------------------------------------------------------



 



    6.2 Prohibition of Assignment of Benefits       No Participant may in any
way assign or charge his beneficial interest under the Plan.     6.3 Other
Matters Regarding Withdrawals  

              (a) No Participant has any right to withdraw amounts from his
Participant Account other than as provided for under these Rules or subject to
the consent of the Plan Sponsor.                 (b) Subject to Rule 6.5, all
withdrawals of monies from a Participant's Account shall be paid to a bank
account in the name of the Participant and remittances of redemption proceeds
(net of the costs of the remittance) shall generally be by cheque or wire
transfer in U.S. dollars (at the Trustee' discretion) as soon as
administratively practicable. In the absence of directions to the contrary,
remittances shall be by wire transfer sent to an account in the name of the
Participant and otherwise at the direction of the Participant and subject
thereto, by cheque to the last known address of the Participant appearing on the
register. The Trustee shall not be liable for any loss resulting from the
absence of directions.                 (c) Except as otherwise stated herein,
the balance of a Participant Account for the purposes of all distributions or
withdrawals under these Rules shall be the Market Value on the date the
distribution or withdrawal from the Participant Account is made.  

  6.4 Hardship Withdrawal       A Participant may elect to withdraw all or part
of the vested balance in his Participant Account in cases of financial hardship
with the prior approval of the Plan Sponsor. All applications for hardship
withdrawal must be made in writing to the Plan Sponsor setting out the basis of
the hardship condition and the Plan Sponsor may ask for such information and any
supporting documentation from the Participant as it sees fit to prove such
hardship. Should the Plan Sponsor approve a case of hardship, a withdrawal will
be effective as soon as administratively practicable and the value of the
Participant Account shall be determined by the Market Value on the date such
amount is withdrawn.  

  6.5 Death Benefits  

              (a) A Participant shall indicate his choice of Beneficiary by
notification of such choice in writing to the Plan Sponsor using the Beneficiary
designation form approved by the Plan Sponsor. A Participant's choice of
Beneficiary may be amended at any time by the Participant by notifying the Plan
Sponsor in writing using the Beneficiary designation form approved by the Plan
Sponsor. Any benefits paid will be paid to the Beneficiary on file and of record
with the Plan Sponsor as of the date of the Participant's death or pursuant to
Rule 6.5(b).                 (b) In the event of the death of a Participant
leaving monies in his Participant Account, the vested balance of his Participant
Account will be applied to provide a lump sum benefit which shall be held by the
Trustee in trust with power to pay or apply it as soon as administratively
possible, upon notification of the Participant's death, to, or for the benefit
of, the Beneficiary and in default thereof to the Participant's surviving
spouse, and, subject thereto, to the Participant's children (including adopted
children), per stirpes, and, subject thereto, to the Participant's parents in
equal shares or the survivor thereof, and, subject thereto, to the Participant's
personal representative who is entitled to administer his estate under the laws
of his documented residency and/or tax domicile.

7



--------------------------------------------------------------------------------



 



  6.6 Compulsory Distribution and Removal from the Plan       The Trustee may,
on thirty (30) Business days' notice to the relevant Participant, compulsorily
distribute, following the expiration of the notice period, all or any of the
amounts held for and on behalf of such Participant. All distributions under this
Rule shall be paid by the Trustee to the Participant in the manner set out at
Rule 6.3(b). Such compulsory distribution may be effected if it comes to the
notice of the Trustee or the Plan Sponsor, or if the Trustee or the Plan Sponsor
has reason to believe, that any part of the Plan is owned directly or
beneficially by:  

              (a) any person in breach of any of the provisions of the Deed or
these Rules, or any law, regulation or legally binding requirement of any
country, governmental, judicial or fiscal authority; or                 (b) any
person in circumstances which in the opinion of the Trustee or the Plan Sponsor
might result in the Plan, the Trustee or the Plan Sponsor (or an affiliated
company) incurring any liability for taxation or suffering any legal, pecuniary,
regulatory or material administrative disadvantage which the Plan, the Trustee
or the Plan Sponsor (or an affiliated company) might not otherwise have incurred
or suffered.  

  6.7 Non-Vested Amounts       Employer Matching Contributions and Employer
Discretionary Contributions which are not vested at the time a Participant's
employment with the Plan Sponsor and all affiliated companies terminate, shall
be forfeited and such amounts, as adjusted for earnings and losses, shall be
deposited in the Forfeiture Account.     6.8 Evidence of Entitlement       The
Trustee may, before paying or applying any proceeds, require any information
from the person to whom or for whose benefit those proceeds may be payable or
applied including the production of a certificate (or other appropriate
evidence) of the birth or death of an individual or the identity of any person
or any other material matter, provided always that the Plan Sponsor's
determination as to the identity of the Participant's Beneficiary shall be final
and binding on all parties.  

  6.9    Incapacity to Manage Affairs  

              (a) If any person entitled to any redemption proceeds under this
Plan is in the opinion of the Trustee incapable of managing his affairs or of
giving a valid receipt, the Trustee may pay all or some of that entitlement to
whatever person or body it thinks fit to be applied for his benefit. The Trustee
shall not, however, be under any obligation to enquire into the capacity of any
person and may presume a person has capacity until the Trustee has actual notice
of incapacity.                 (b) The Trustee shall be under no obligation to
see to the application of any redemption proceeds paid in accordance with this
Rule and the receipt of the person or body to whom the redemption proceeds is
paid shall be a complete discharge to the Trustee in respect of that payment.

8



--------------------------------------------------------------------------------



 



 

  6.10    Termination of Claims and Responsibility  

              (a) No person shall have any claim on the Trustee or this Plan to
the extent that he has received (directly or to his order) the proceeds due to
him.                 (b) The Trustee shall not be in any way responsible for or
bound to inquire into the use and application of any transfer payment from the
Trust Funds which they make in relation to any person in accordance with the
Rules.     6.11 Unclaimed Proceeds       Any amounts not claimed within six (6)
years of a Participant's Termination Date shall cease to be claimable and shall
be forfeited and such amounts shall be transferred to the Forfeiture Account.


9



--------------------------------------------------------------------------------



 

